Title: To Thomas Jefferson from William C. C. Claiborne, 5 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Orleans July 5th. 1806.
                        
                        A few days since, I visited the settlement of Terre-au-Boeuf, so called from a Creek or Bayou on which it is
                            situated, and where formerly the Buffalos ranged.– This Bayou lies to the East of the Mississippi, and is about 22 miles in
                            length; It makes from Lake Born, & communicates with the Mississippi about fifteen miles below New-Orleans; The Bayou is
                            at present nearly dry, but when the River is high, the back water admits the passage of large Batto’s. The settlement of
                            Terre-au-Boeuf, was established by General Galvis; the Inhabitants are for the most part Spaniards, from the Canary
                            Islands, who in emigrating to Louisiana, received Donations of Lands, and other evidences of the bounty of the King of
                            Spain; they are uninformed, inoffensive, humble people, whose primary cares are, the support of their families, and a
                            rigid conformance to the principles of the catholic Religion. There is only a Small quantity of tillable Land on the Bayou; on the one side it is limited by Lake Born, and on the other by
                            the Mississippi Swamps. The farms generally consist of from one to four Acres in front, and from 15 to 40 Acres Deep;—There are however some few Citizens who claim much larger tracts. The soil is fertile, and well timbered; near the Lake, I
                            observed a considerable quantity of the live Oak.
                        There are three or four Planters on the Terre-au-Boeuf, who cultivate the Cane, and Others Cotton; but the
                            settlers for the most part, turn their attention to the culture of Corn, Rice, Potatoes, vegetables, and the raising of
                            Poultry;—For the surplus of their provisions, New Orleans presents an immediate & lucrative market, and the City is
                            indebted to them, for a considerable portion of its daily supplies.
                        I must confess, that I was much gratified during my visit to Terre-au-Boeuf; the people seemed to me to be
                            equally removed from riches as from want; their own labour gave them the means of support, and with their situations, they
                            seemed to be content.—I fear however, that the Lands will ultimately be engrossed by a few Individuals; they are well
                            fitted to the culture of Sugar, & altho’ the Cane cannot fail to enrich those who grow it, I must
                            be permitted to regret, the degree of debility which it will entail on a considerable portion of
                            this Territory.—The population will never be considerable; the Sugar Plantations will always be extensive, and it is not
                            probable that they will ever be cultivated by freemen—
                        But when I take into view the vast Country watered by the Mississippi, and the facility with which thousands
                            of Citizens Could hasten to our Relief, I entertain no apprehension from attacks from without;—but to guard against
                            Insurrections on the part of that unfortunate Race of Men, in which we are likely to abound, I am induced to think, that
                            it will always be expedient to maintain in this vicinity, a small regular force.
                        The settlement of Terre-au-Boeuf I suppose could furnish about 120 men, fit for Militia Service; but of this
                            I am not certain; the efforts I have heretofore made to organize the Militia in that quarter, have not proved successful:
                            I have not been enabled to find suitable characters for Captains and subalterns;—as I before observed, these settlers are
                            an uninformed People; few can either read or write; but I nevertheless esteem them a useful portion of our society; they
                            are industrious and honest; obedient to the Laws, and content with their situation.
                        During the late temporary Government in Louisiana (& within a few days after my arrival) I appointed a Mr.
                            Mendez, Civil Commandant of Terre-au-Boeuf; he is I believe, a very honest man, but was not a favorite with the People,
                            & they were greatly dissatisfied with his appointment; so much so, that some were disposed (as was stated to me) to
                            resist his authority.
                        I was advised, to embrace this occasion, to evince the energy of the American Government, & I was strongly
                            pressed to detach a Military force to the District, and to cause to be arrested and conveyed to Prison such persons as had
                            expressed dissatisfaction at the appointment of Mr. Mender.—I however did not desire to commence my administration with
                            any high toned measure, nor did I think the occasion justified it. My desire was, to enlist in favour of the new order of
                            things, the affections of the People; & not to excite their fears.
                        The Council was therefore rejected, and I pursued a course more congenial with my own disposition, & the
                            Genius of the Government, which I served. Three or four of the most influential Inhabitants were directed to attend at the
                            Government hence, and of whom I made enquiry, as to the causes of complaint against Mr. Mendez. I found them not very
                            important; but were nevertheless such, as induced me to accept Mr. Mendez’s resignation, which had been tendered.—A Mr. Garrick was shortly after named the Commandant, & the District continued tranquil.—During
                            my late visit, I passed a night with Garrick, who is now a Justice of the Peace, & Major of Militia; he supports a good
                            character, & has the confidence of the People;—He professes to be an admirer of the American Government; but is of
                            opinion, that for the present, it is not well calculated for this Territory. Mr. Garrick does not approve the American
                            Judiciary; the mode of attaining Justice is too circuitous and expensive; he spoke of Lawyers, as sources of inquietude to
                            this Society, and expressed a fervent wish, that he might know them only by name.
                        I shall leave this City in the Course of the day, & propose visiting the several Counties on the
                            Mississippi: during my Journey, I Shall occasionally write you, and will endeavor to make my letters acceptable by giving
                            you some account of the Country, & the manners, & sentiments of the people. 
                  I have the honor to be Sir, your faithful
                            friend
                        
                            William C. C. Claiborne
                            
                        
                        
                            P.S. From the point of junction of Terre-au-Boeuf, with the Lake, to the Sea, is not more than 12
                                or 13 leagues distant—& I learn that vessels of from 40 to 80 Tons Burthen might approach near the Terre-au-Boeuf;—I fear (in time) this Lake may be resorted to by Smugglers, & as well with a view to their discouragement, as to
                                guard against the approach of an Enemy to New Orleans by the way of Lake Born, perhaps it may be advisable to
                                establish a small Military force on Terre-au-Boeuf. The tillable Land is alike fertile on each side of the Bayou;
                                perhaps in some places, it may extend further than 40 Acres in depth.
                        
                        
                            William C. C. Claiborne
                            
                        
                    